                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FERNANDO GOMEZ,               )
                               )
                 Plaintiff,    )
                               )
 vs.                           )                 Case No. 3:16-CV-291-NJR-DGW
                               )
 JOSHUA SCHOENBECK, MICHAEL    )
 ATCHISON, RICHARD HARRINGTON, )
 BARBARA MUELLER, and          )
 KEVIN E. REICHART,            )
                               )
                 Defendants.   )
                               )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

      Plaintiff Fernando Gomez filed this pro se lawsuit pursuant to 42 U.S.C. § 1983

against various prison officials for violating his constitutional rights while he was an

inmate of the Illinois Department of Corrections housed at Menard Correctional Center

(Doc. 1). Specifically, Gomez claims all Defendants violated his Fourteenth Amendment

due process rights when they held him in Administrative Detention for more than 15

months without notifying him of the reasons for this placement, providing him with a

hearing to challenge the detention, or providing meaningful periodic review of his status

(Count 1). Gomez also brings an Eighth Amendment conditions of confinement claim

against Defendants Atchison, Harrington, Mueller, and Schoenbeck for housing him in a

cell that lacked heat and hot water during the winter months (Count 2).

      On September 8, 2018, Defendants filed a motion for summary judgment arguing

Gomez did not suffer a significant hardship in Administrative Detention that would


                                      Page 1 of 3
trigger due process protections as alleged in Count 1 (Doc. 69). Defendants Atchison and

Harrington also argue they are entitled to judgment as a matter of law on the conditions

of confinement claim in Count 2 because Gomez cannot show they were deliberately

indifferent and because the lack of hot water and heat were not sufficiently adverse

conditions. Alternatively, Defendants contend they are entitled to qualified immunity.

Gomez filed a response in opposition on October 9, 2018 (Doc. 73).

       On November 28, 2018, Magistrate Judge Donald G. Wilkerson entered the Report

and Recommendation currently before the Court (Doc. 74). The Report and

Recommendation concludes that summary judgment should be granted as to Defendant

Mueller on Count 1 but denied as to Defendants Harrington, Mueller, Schoenbeck, and

Reichart, and that summary judgment be granted as to Defendant Atchison on Count 2

but denied as to Defendants Harrington, Mueller, and Schoenbeck.

       Objections to the Report and Recommendation were due December 17, 2018.

Because no party has filed an objection, the undersigned District Judge need not

undertake de novo review. 28 U.S.C. § 636(b)(1)(C); Johnson v. Zema Sys. Corp., 170 F.3d

734, 741 (7th Cir. 1999). Instead, the Court should review the Report and

Recommendation for clear error. Johnson, 170 F.3d at 739. The Court may then “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Magistrate

Judge Wilkerson’s Report and Recommendation for clear error. Following this review,

the Court agrees with his findings, analysis, and conclusions. The undersigned


                                       Page 2 of 3
accordingly ADOPTS the Report and Recommendation in its entirety (Doc. 74). The

Motion for Summary Judgment filed by Defendants Atchison, Harrington, Mueller,

Schoenbeck, and Reichart (Doc. 68) is GRANTED in part and DENIED in part. Summary

judgment is GRANTED in favor of Defendant Mueller on Count 1 and GRANTED in

favor of Defendant Atchison on Count 2. Summary judgment is DENIED as to the

remaining Defendants.

      This case shall now proceed to trial on Count 1 against Defendants Atchison,

Harrington, Schoenbeck, and Reichart and on Count 2 against Defendants Harrington,

Mueller, and Schoenbeck.

      IT IS SO ORDERED.

      DATED: December 20, 2018

                                            ___________________________
                                            NANCY J. ROSENSTENGEL
                                            United States District Judge




                                   Page 3 of 3
